
	
		I
		111th CONGRESS
		1st Session
		H. R. 4408
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2009
			Mr. Gohmert (for
			 himself, Mr. Akin,
			 Mrs. Bachmann,
			 Mr. Bartlett,
			 Mrs. Blackburn,
			 Mr. Brown of South Carolina,
			 Mr. Burton of Indiana,
			 Ms. Fallin,
			 Mr. Fleming,
			 Ms. Foxx, Mr. Garrett of New Jersey,
			 Mr. Gingrey of Georgia,
			 Mr. Hensarling,
			 Mr. Issa, Mr. Sam Johnson of Texas,
			 Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Lamborn,
			 Mr. McClintock,
			 Mr. Pitts,
			 Mr. Scalise, and
			 Mr. Shadegg) introduced the following
			 bill; which was referred to the Committee
			 on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to eliminate automatic increases for inflation from CBO
		  baseline projections for discretionary appropriations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Within Our Means Budget (WOMB) Act of
			 2009, whereas from passage of this bill will come a new
			 birth of freedom for American taxpayers and an end to the automatic increases
			 for each department that have been bankrupting America.
		2.Changes in the
			 baselineSection 257(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended—
			(1)in the second
			 sentence of paragraph (1), by striking everything that follows current
			 year, and inserting excluding resources designated as an
			 emergency requirement and any resources provided in supplemental appropriation
			 laws.;
			(2)by striking
			 paragraphs (2), (3), (4), and (5);
			(3)by redesignating
			 paragraph (6) as paragraph (2); and
			(4)by inserting after
			 paragraph (2) the following new paragraph:
				
					(3)No adjustment
				for inflationNo adjustment shall be made for inflation or for
				any other
				factor.
					.
			3.ExtensionThe second sentence of section 275(b) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting other than subsections (a) through (d) of section 257
			 after title.
		
